Per Curiam.
As neither the question presented, nor the preamble, suggests any doubt as to the constitutionality of the act referred to, we express no opinion as to its constitutionality.
By the express terms of the act, the auditor is “ directed to issue certificates of indebtedness against the capitol building fund for all claims duly audited and certified by the state board of capitol managers, for material furnished and labor performed.” Session Laws 1893, p. 73.
In the absence of constitutional objection, it is apparent that an affimative answer must be given to the question propounded.